DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirotkin et al. (US 2019/0342800).
Regarding claims 1 and 6, Sirotkin et al. disclose a method executed by a UE and a UE (Figure 53, UE; Figure 3, UE 300), comprising:
A processor (Figure 3, processor 305); and
A memory configured to store instructions (Figure 3, memory 320);
Wherein the instructions, when executed by the processor (Figure 5 and paragraphs 0102-0104, processor executing instructions store in memory), perform a method comprising:
Receiving a paging message from a base station (Figure 53, in step 2, UE paging message [with DL EDT indication] from eNB); and
Determining whether to perform downlink EDT preparation based on downlink EDT indication information being included in the paging message (Figure 53, in step 2a, UE prepares for EDT based on DL EDT indication in paging message of step 2) when the UE initiates a RRC connection establishment procedure or a RRC connection resume procedure based on the paging message (Figure 53, step 5, UE transmits RRCConnectionResumeRequest message indicating EDT capability and ready to receive DL EDT).
Regarding claims 2 and 12, Sirotkin et al. disclose wherein the downlink EDT preparation is performed when the downlink EDT indication information is included in the paging message (Figure 53, in step 2a, UE prepares for EDT based on DL EDT indication in paging message of step 2); and the downlink EDT preparation is not preformed when the downlink EDT indication information is not included in the paging message (Figure 49, Step 2a paging message from eNB to UE does not included DL EDT. Therefore, UE does not prepare for downlink EDT operation).
Regarding claims 5 and 15, Sirotkin et al. disclose wherein the downlink EDT-2-Preliminary AmendmentAppl. No. TBD Attorney Docket No.: 18R01539-US84174preparation operation comprises at least one of the following:
restoring a Packet Data Convergence Protocol (PDCP) state corresponding to at least one of a Data Radio Bearer (DRB) and a Signal Radio Bearer (SRB) (Paragraphs 0302 and 0305, resumes SRBs, DRBs, PDCP);
re-establishing a PDCP entity for the at least one of the DRB and the SRB (Paragraphs 0304 and 0308, re-establish PDCP);
resuming the at least one of the DRB and the SRB (Paragraphs 0302-0310, resume SRBs, DRBs, etc.);
using a stored Next Hop Chaining Counter (NCC) value and deriving a KeNB key based on a KASME key associated with a current KeNB key (Paragraphs 0302-0310, see NCC);
deriving a KRRCint key associated with a previously configured integrity algorithm (Figures 53-54 and paragraphs 0305-0306, see KRRCint);
deriving a KRRCenc key and a KUPenc key associated with a previously configured encryption algorithm (Figures 53-54 and paragraphs 0305-0306, see KRRCenc and KUPenc);
configuring the lower layer to use the previously configured integrity algorithm and the derived KRRCint key to resume integrity protection for a subsequent message received and transmitted by the UE (Paragraph 0308, see lower layer and KRRCint);
configuring the lower layer to use the previously configured encryption algorithm and the derived KRRCenc key to resume encryption/decryption for the subsequent message received and transmitted by the UE (Paragraph 0308, see lower layer and KRRCenc);
configuring the lower layer to use the previously configured encryption algorithm and the derive KUPenc key to immediately resume encryption/decryption for user data received or transmitted by the UE (Paragraph 0308, see lower layer and KUPenc);
resuming security (Paragraphs 0303-0305, security resuming functionality); and
configuring the lower layer to use EDT (Paragraph 0308, lower layer configured for EDT).
Regarding claims 11 and 16, Sirotkin et al. discloses wherein determining whether to perform the downlink EDT preparation operation is further based on a value associated with the downlink EDT indication information (Figure 53, in step 2a, UE prepares for EDT based on DL EDT indication in paging message of step 2); the downlink EDT preparation operation is performed when the value of the downlink EDT indication information is 1 or TRUE; and the downlink EDT preparation operation is not performed when the value of the downlink EDT indication information is 0 or FALSE (Paragraphs 0292-0293, bit set to “1” to indicate DL EDT).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. as applied to claim 1 above, and further in view of Wong et al. (US 2021/0321360).
Regarding claims 3 and 13, Sirotkin et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Wong et al.: wherein the downlink EDT indication information is a downlink UE identity list included in the paging message, and when the UE identity of the UE is included in the downlink EDT UE identity list, the UE performs the downlink EDT preparation operation (Wong et al., Paragraph 0068, terminal device identifier along with associated EDT data flag in paging message cause UE to prepare itself for EDT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sirotkin et al. with the teachings of Wong et al. in order to indicate downlink EDT to the UE (Wong et al., Paragraph 0068).
Regarding claims 4 and 14, Wong et al. disclose wherein the downlink EDT indication information is an integer represented by M bits and corresponding to an entry in a UE identity list included in the paging message (Paragraph 0068, EDT flag bit in the paging message along with UE identifier).

Allowable Subject Matter
Claims 8 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8 (and further dependent claim 9), the prior art does not teach or adequately suggest the paging message from the MME included first downlink data volume size information and the base station determining EDT according to the first downlink data volume size information as basis to further indicate downlink EDT indication information to the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 16, 2022